DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, recites the broad recitation, “C8-C20 alkyl sulphate and C8-C20 alkyl ether sulphates” , and the claim also recites “sodium laureth sulphate” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 14 and 15 recite the limitation “comprises from 40-96% by weight”. It is unclear what is the component presented in this percentage amount?. Is it water or other component?. Clarification and/or correction are/is required.
Claim 15 also indefinites because the claim recites the limitation “if necessary”. The phrase “if necessary” renders the claim indefinite because it is not clear if the limitations after the phrase “necessary” are part of the claimed limitations. Clarification and/or correction are/is required.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 17/254,826, recite agent for oxidative hair lightening or hair coloring comprising  water, alkalizing agents, crosslinked copolymers, linear 1-alkanols, anionic surfactants and sodium polyacrylates as claimed in claims 1-20 (see claims 1-20 of the copending application No. 17/254,826). Therefore, this is an obvious formulation.
 The instant claims differ from the teaching of the claims of the copending application No. 17/254,826 by reciting an agent for oxidative hair lightening or hair coloring required at least one polymer selected from cationic and zwitterionic polymers.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the claims of the copending application No. 17/254,826 by incorporating the polymers to arrive at the claimed invention. The person of the ordinary skill in the art would expect such a coloring composition to have similar property to those claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuba et al. (US 2016/0158125 A1).

The instant claims differ from the teaching of Neuba et al. (US’ 125 A1) by reciting agent for oxidative hair lightening or hair coloring comprising different ingredients with different percentage ranges.
However, Neuba et al. (US’ 125 A1) teaches a product for oxidative coloring and/or lightening keratin fibers comprising preparation (a) and preparation (b) comprising dyeing ingredients and oxidizing ingredients having percentage ranges overlapped with the claimed ranges.     
Therefore, in view of the teaching of Neuba et al. (US’ 125 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dyeing ingredients in the dyeing composition in order to get the maximum effect amounts of these ingredients, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected results. 
6	Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neuba et al. (US 2016/0158125 A1) in view of Schoepgens et al. (US 2018/0168942 A1).
The disclosure of Neuba et al. (US’ 125 A1) as described above, does not teach a process for oxidative hair lightening or hair coloring as claimed in claim 15. The disclosure of Neuba et al. (US’ 125 A1) also does not teach the molar mass of sodium polyacrylate in the pregelled in a water-in-oil emulsion as claimed in claims 17 and 18.

 	Schoepgens et al. (US’ 942 A1) in analogues art of hair coloring formulation, teaches a hair coloring composition comprising sodium polyacrylate with a mass-average molar mass Mw in the range from 1,000,000 to about 20,000,000 daltons and is present in amount of 0.1 to 1.5% and wherein sodium polyacrylate is particularly preferred as pre-gelled in water-in-oil emulsion as claimed in claims 17 and 18 (see page 2, paragraph, 0024 and claims 19 and 20). Schoepgens et al. (US’ 942 A1) also teaches process for oxidative hair lightening or hair coloring as claimed in claim 15 (see claim 13.
	Therefore, in view of the teaching of Schoepgens et al. (US’ 942 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Neuba et al. (US’ 125 A1) by optimizing the amount of sodium polyacrylate in the coloring composition in order to get the maximum effective amount and to include sodium polyacrylate in a pregelled in water-in-oil emulsion as referred by Schoepgens et al. (US’ 942 A1) with the reasonable expectation of success for improving the coloring property of the composition, and would expect such a coloring composition to have similar property to those claimed, absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761